DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
2.	Claims 1-20 are currently pending and have been considered below.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. US 2015/0248460 (hereinafter, Machida), in view of Kraus et al. US 2018/0069747 (hereinafter, Kraus), in further view of Dhakar US 2016/0078050 (hereinafter, Dhakar).

6.  	Regarding claim 1, Machida discloses a computer-implemented method for generating a snapshot view containing hardware information and status in a network infrastructure (Figs. 10, 17, and 22), the method comprising: 
 	receiving, by a computer, a request to generate the snapshot view ([0190]: When the monitor computer 1 receives the indication for displaying the snapshot display screen from the administrator. See also [0046], [0066], Fig. 6); 
 	creating, by the computer, a plurality of [programs] of operation, each of the plurality of [programs] configured to be used for querying a different server ([0046], [0050]-[0053], Fig. 1: The monitor computer 1 is a computer for managing the monitor target apparatus (i.e., different servers). The monitor computer 1 is, for example, a general-purpose computer, and includes a CPU 11, a storage resource 12,…The storage resource 12 stores a rule expansion program 121, a request transmission program 122, an event detection program 123, a certainty calculation program 124, a snapshot re-calculation program 125, an event expiration task generation program 126, and an event erase program 127. Various kinds of programs 121 to 127 (i.e., a plurality of programs) stored in the storage resource 12 are executed by the CPU 11. See also [0086], [0134]),
 	during a first [program] of operation of the plurality of [programs] of the operation  executed by the computer: querying, by the computer, using a first address of the plurality of addresses, a first server of the plurality of servers to retrieve a first resource data record containing hardware information and an operational status of the first server ([0046], [0050]-[0053], [0066]-[0071]: The monitor computer 1 is, for example, a general-purpose computer, and includes a CPU 11, a storage resource 12,…The storage resource 12 stores a rule expansion program 121, a request transmission program 122, an event detection program 123, a certainty calculation program 124, a snapshot re-calculation program 125, an event expiration task generation program 126, and an event erase program 127. Various kinds of programs 121 to 127 (i.e., a plurality of programs) stored in the storage resource 12 are executed by the CPU 11… With a regular interval of time or irregularly, the monitor computer 1 transmits, to the monitor target apparatus, data (hereinafter referred to as "status request" or simply "request") for inquiring the status of the monitor target apparatus itself or a component thereof, and more specifically, for inquiring whether the monitor target apparatus is operating normally or in abnormal state….[Further], [0086]: the monitor computer 1 transmits the status requests, at the same time, to the four monitor target apparatuses at the time point T0. See also [0134], [0137], Figs. 1, 6, 7); 
 	during a second [program] of operation of the plurality of [programs] of operation executed by the computer contemporaneously with the first [program] of operation: querying, by the computer, using a second address of the plurality of addresses, a second server of the plurality of servers to retrieve a second resource data record containing hardware information and an operational status of the second server ([0050]-[0053]: The monitor computer 1 is a computer for managing the monitor target apparatus.…[Further], [0086]: the monitor computer 1 transmits the status requests, at the same time, to the four monitor target apparatuses at the time point T0. See also [0066]-[0071], [0134], [0137]),
 	wherein the computer only queries the first and second servers during each of the first and second [programs] of operation for hardware information and operation status ([0050]-[0053], [0066]-[0071], [0137]),
 	generating, by the computer, a snapshot view file of the network infrastructure based upon the first and second resource data records; the first and second resource data records containing the hardware information and the operational status of the first and second servers ([0086], [0092]-[0094], Figs. 10, 22: the monitoring computer 1 may generate an analysis result snapshot. See also Figs. 7, 12A-15, 17), and 
 	transmitting, by the computer to a user device, an electronic communication containing a [result] configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file ([0044], [0052], [0190], Fig. 22: When the monitor computer 1 receives the indication for displaying the snapshot display screen from the administrator, the monitor computer 1 generates the snapshot display screen including the analysis result indicated by the analysis result snapshot). Machida discloses transmitting, by the computer to a user device, an electronic communication containing an analysis result configured to retrieve the snapshot view file as disclosed above. Machida does not disclose transmitting selectable link. However, transmitting a selectable link would have been obvious to one ordinary skill in the art based on the teaching of Machida. 
 	Machida does not disclose:
 	wherein the request includes an input text file containing a plurality of internet protocol addresses of a plurality of servers in the network infrastructure, creating a plurality of threads of operation, each of the plurality of threads configured to be used for querying a different server; a first thread of operation, and a second thread of operation; 
a first internet protocol address of the plurality of internet protocol addresses, a second internet protocol address of the plurality of internet protocol addresses, and generating a hypertext markup language snapshot view file of the network infrastructure.  
 	However, Kraus discloses:
 	 wherein the request includes an input text file containing a plurality of internet protocol addresses of a plurality of servers in the network infrastructure, a first internet protocol address of the plurality of internet protocol addresses, a second internet protocol address of the plurality of internet protocol addresses ([0045], [0059], [0066]. [0115]: The browser 1000 browses server objects in different servers in real time, to examine the current configuration of the server objects contained inside of the servers 15. First, the user selects a server he/she wishes to browse. Through browsing, a collection of server object identifiers that identify each server object are selected and entered into the template 1010. See also ([0116]), and 
 	generating a hypertext markup language snapshot view file of the network infrastructure ([0120], [0134], Fig. 14).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida to use wherein the request includes an input text file containing a plurality of internet protocol addresses of a plurality of servers in the network infrastructure, a first internet protocol address of the plurality of internet protocol addresses, a second internet protocol address of the plurality of internet protocol addresses, and generating a hypertext markup language snapshot view file of the network infrastructure as taught by Kraus. The motivation for doing so would have been in order to allow users to browse live remote targets (Kraus, [0045], [0134]).
 	Machida discloses creating, by the computer, a plurality of programs of operation, each of the plurality of programs configured to be used for querying a different server; a first program of operations, and a second program of operations executed by the computer as disclosed above. Further, Kraus discloses user's management system contains a software application system, such as a command program (also referred to as a command line interface) or a configuration manager, which generates abstract system calls to request services to be performed on the target servers…,the virtual server client receives the abstract system calls and instantiates the abstract system calls in a thread-safe manner. The thread-safe instantiation ensures simultaneous execution of the system calls on multiple target servers (see, [0011], [0057]). 
 	Machida in view of Kraus does not disclose:
 	creating a plurality of threads of operation, each of the plurality of threads configured to be used for querying a different server; a first thread of operation, and a second thread of operation.  
 	However, Dhakar discloses:
 	 creating a plurality of threads of operation, each of the plurality of threads configured to be used for querying a different server; a first thread of operation, and a second thread of operation ([0039], [0051]-[0052]: Each user query may be processed (by server systems 140A-140N) based on concurrently executing threads (examples of execution entities)… [Further], Logical thread pool 320 contains multiple threads (examples of execution entities), referred to as logical threads, for ease of description, which can be scheduled independently for execution. Assuming a multi-processor environment, threads can be executed concurrently while processing corresponding logical/user queries. A thread executes a stream of instructions to perform a particular task (e.g., processing of a logical query). In the context of logical thread pool 320, each logical thread may execute its copy of the same set of instructions to process the corresponding query. Virtual address space in the RAM for the logical thread pool 320 may be common to and shared by all threads within the pool. Each thread may be designed to select one of the queued logical queries for processing. Upon completion of processing of the selected logical query, the thread may be designed to select the next queued logical query awaiting processing. Thus, at least the threads processing respective logical queries execute concurrently. See also ([0058]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus to use creating a plurality of threads of operation, each of the plurality of threads configured to be used for querying a different server; a first thread of operation, and a second thread of operation as taught by Dhakar. One would have been motivated to do so in order to apply the creating a plurality of threads methodology of a querying system as known in the art and as taught by Dhakar in servers monitoring system such as that of Machida and Kraus, thereby querying a plurality of servers efficiently (Dhakar, [0047]).

7.	Regarding claim 11, the claim is rejected with the same rationale as in claim 1. 

8.	Regarding claim 2, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above. 
 	Machida further discloses during a third [program] of operation of the plurality of [programs] of operation executed by the computer contemporaneously with the first and second threads of operation: querying, by the computer, using a third address of the plurality of addresses, a third server of the plurality of servers to retrieve a third resource data record containing hardware information and an operational status of the third server, wherein the computer does not query an external database separate from the third server during the third thread of operation ([0086]: the monitor computer 1 transmits the status requests, at the same time, to the four monitor target apparatuses at the time point T0…[Further], [0050]-[0053], [0066]-[0071]: the computer system includes a monitor computer 1, one or more servers 2 (i.e., target apparatus)…With a regular interval of time or irregularly, the monitor computer 1 transmits, to the monitor target apparatus, data (hereinafter referred to as "status request" or simply "request") for inquiring the status of the monitor target apparatus itself or a component thereof, and more specifically, for inquiring whether the monitor target apparatus is operating normally or in abnormal state. See also [0134], [0137], Figs. 1, 6, 7). 
  	Machida does not disclose:
 	 a third thread of operation of the plurality of threads operation, and a third internet protocol address of the plurality of internet protocol addresses.  
 	However, Kraus discloses:
 	 a third internet protocol address of the plurality of internet protocol addresses ([0045]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida to use a third internet protocol address of the plurality of internet protocol addresses as taught by Kraus. The motivation for doing so would have been in order to identify the servers efficiently (Kraus, [0045]).
 	Machida in view of Kraus does not disclose:
 	a third thread of operation of the plurality of threads operation.  
 	However, Dhakar discloses:
 	 a third thread of operation of the plurality of threads operation ([0039], [0051]-[0052]: Each user query may be processed (by server systems 140A-140N) based on concurrently executing threads (examples of execution entities)… [Further], Logical thread pool 320 contains multiple threads (examples of execution entities), referred to as logical threads, for ease of description, which can be scheduled independently for execution. Assuming a multi-processor environment, threads can be executed concurrently while processing corresponding logical/user queries. A thread executes a stream of instructions to perform a particular task (e.g., processing of a logical query). In the context of logical thread pool 320, each logical thread may execute its copy of the same set of instructions to process the corresponding query. Virtual address space in the RAM for the logical thread pool 320 may be common to and shared by all threads within the pool. Each thread may be designed to select one of the queued logical queries for processing. Upon completion of processing of the selected logical query, the thread may be designed to select the next queued logical query awaiting processing. Thus, at least the threads processing respective logical queries execute concurrently. See also ([0058]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus to use a third thread of operation of the plurality of threads operation as taught by Dhakar. One would have been motivated to do so in order to apply the creating a plurality of threads methodology of a querying system as known in the art and as taught by Dhakar in servers monitoring system such as that of Machida and Kraus, thereby querying a plurality of servers efficiently (Dhakar, [0047]).

9.	Regarding claim 12, the claim is rejected with the same rationale as in claim 2. 

10.	Regarding claim 3, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above. 
 	Machida further discloses wherein querying the first and the second servers comprises: identifying and querying, by the computer, a first active onboard administrator interface of the first server; and identifying and querying, by the computer, a second active onboard administrator of the second server ([0046], [0053], [0066]-[0071], [0137], Fig. 17). See also Kraus ([0115]), and Dhakar ([0039], [0051]-[0052]. 

11.	Regarding claim 13, the claim is rejected with the same rationale as in claim 3. 

12.	Regarding claim 4, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above. 
  	Machida in view of Dhakar does not disclose:
 	authenticating, by the computer, the computer with the first server through a first single sign-on (SSO) mechanism using a first set of encrypted username and encrypted password for a first universal on-board administrator; and authenticating, by the computer, the computer with the second server through a second SSO mechanism using a second set of encrypted username and encrypted password for a second universal on-board administrator.  
 	However, Kraus discloses:
 	 authenticating, by the computer, the computer with the first server through a first single sign-on (SSO) mechanism using a first set of encrypted username and encrypted password for a first universal on-board administrator; and authenticating, by the computer, the computer with the second server through a second SSO mechanism using a second set of encrypted username and encrypted password for a second universal on-board administrator ([0073], [0076]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Dhakar to use authenticating, by the computer, the computer with the first server through a first single sign-on (SSO) mechanism using a first set of encrypted username and encrypted password for a first universal on-board administrator; and authenticating, by the computer, the computer with the second server through a second SSO mechanism using a second set of encrypted username and encrypted password for a second universal on-board administrator as taught by Kraus. The motivation for doing so would have been in order to secure the network infrastructure (Kraus, [0073]).

13.	Regarding claim 14, the claim is rejected with the same rationale as in claim 4. 

14.	Regarding claim 8, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above. 
 	Machida further discloses wherein the hardware information of each of the first and second servers comprises at least one of model number, size of random access memory, hardware serial number, asset tag, assembly date, server management firmware version, server management firmware update date, and read only memory firmware version and update date ([0042], [0066], [0068]). See also Kraus ([0116]). 

15.	Regarding claim 18, the claim is rejected with the same rationale as in claim 8. 

16.	Regarding claim 9, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above. 
 	Machida further discloses wherein the operational status of each of the first and second server includes at least one of healthy and powered off ([0071], Figs. 6, 10). See also Kraus ([0094]-[0095], [0111]). 

17.	Regarding claim 19, the claim is rejected with the same rationale as in claim 9. 

18.	Regarding claim 10, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above.  
  	Machida in view of Dhakar does not disclose:
 	wherein the user device to display the snapshot view on a web browser application.  
 	However, Kraus discloses:
 	 wherein the user device to display the snapshot view on a web browser application ([0134]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Dhakar to use wherein the user device to display the snapshot view on a web browser application as taught by Kraus. The motivation for doing so would have been in order to allow users to browse live remote targets (Kraus, [0045], [0134]).

19.	Regarding claim 20, the claim is rejected with the same rationale as in claim 10. 


20.	Claims 5, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Machida, in view of Kraus, in view of Dhakar, in further view of Hughes et al. US 9189495 (hereinafter, Hughes).

21.	Regarding claim 5, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above. 
 	Machida in view of Kraus in view of Dhakar disclose each of the first and second servers (Machida, [0046], Kraus, [0134], and Dhakar (Fig. 1)). 
 	Machida in view of Kraus in view of Dhakar does not disclose:
 	a blade server.  
 	However, Hughes discloses:
 	 a blade server (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus in view of Dhakar to use a blade server as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

22.	Regarding claim 15, the claim is rejected with the same rationale as in claim 5. 

23.	Regarding claim 7, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above. 
 	Machida in view of Kraus in view of Dhakar disclose each of the first and second servers (Machida, [0046], Kraus, [0134], and Dhakar (Fig. 1)). 
 	Machida in view of Kraus in view of Dhakar does not disclose:
 	wherein the first server is blade server and the second server is a server enclosure.  
 	However, Hughes discloses:
 	 wherein the first server is blade server and the second server is a server enclosure (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus in view of Dhakar to use wherein the first server is blade server and the second server is a server enclosure as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

24.	Regarding claim 17, the claim is rejected with the same rationale as in claim 7. 

25.	Regarding claim 16, Machida in view of Kraus in view of Dhakar disclose the method of claim 11 as disclosed above. 
 	Machida in view of Kraus in view of Dhakar disclose each of the first and second servers (Machida, [0046], Kraus, [0134], and Dhakar (Fig. 1)). 
 	Machida in view of Kraus in view of Dhakar does not disclose:
 	a server enclosure.  
 	However, Hughes discloses:
 	 a server enclosure (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus in view of Dhakar to use a server enclosure as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

26.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Machida, in view of Kraus, in view of Dhakar, in further view of Kang et al. US 2017/0102757 (hereinafter, Kang).

27.	Regarding claim 6, Machida in view of Kraus in view of Dhakar disclose the method of claim 1 as disclosed above. 
 	Machida further disclose querying, by the computer, a first subset of the plurality of servers before querying, by the computer, a second subset of the plurality servers ([0046], [0050]-[0053], [0066]-[0071]: The monitor computer 1 is, for example, a general-purpose computer, and includes a CPU 11, a storage resource 12,…With a regular interval of time or irregularly, the monitor computer 1 transmits, to the monitor target apparatus, data (hereinafter referred to as "status request" or simply "request") for inquiring the status of the monitor target apparatus itself or a component thereof, and more specifically, for inquiring whether the monitor target apparatus is operating normally or in abnormal state. See also Kraus, [0120], and Dhakar [0066]. 
 	Machida in view of Kraus in view of Dhakar does not disclose:
 	wherein each of the plurality of servers is either in active mode or standby mode.  
 	However, Kang discloses:
 	 wherein each of the plurality of servers is either in active mode or standby mode ([0011], [0012], [0016]-[0017]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus in view of Dhakar to use wherein each of the plurality of servers is either in active mode or standby mode as taught by Kang. One would have been motivated to do so in order to apply the identifying operating mode methodology of a servers nodes as known in the art and as taught by Kang in a monitoring different servers system such as that of Machida, Kraus, and Dhakar, thereby identifying operating mode of servers so that the load during querying is distributed (Kang, [0017]-[0019]).


Conclusion
28.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
  
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864